Citation Nr: 1431280	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-11 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 to August 1983.  He was discharged from service under honorable conditions (general discharge certificate).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 decision by the VA Regional Office (RO).

The Board remanded the case to the RO in July 2012 for the purpose of affording the Veteran a hearing before the Board, per his request.  He was subsequently scheduled to appear before the Board in a videoconference hearing from the RO in January 2013 but he failed without explanation to appear.  The Board will accordingly proceed with adjudication of the claim as though the request for hearing had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013).
  

FINDING OF FACT

The Veteran did not have active service during a period of war.


CONCLUSION OF LAW

The requirements for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3 (2013) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Legal Principles

VA shall pay to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct, a pension at the rate prescribed.  38 U.S.C.A. § 1521.
  
A section 306 pension is a monthly pension payable by VA because of nonservice-connected disability or age.  Basic entitlement exists if a veteran served for 90 days or more in a period of war or for an aggregate of 90 days or more in separate periods of service during the same or during different war periods; or, served continuously for a period of 90 consecutive days or more and such period began or ended during a period of war; or, was discharged or released from such wartime service before having served 90 days for a disability adjudged service-connected; and is permanently and totally disabled from a nonservice-connected disability not due to the veteran's misconduct or vicious habits, or by reason of having attained the age of 65 years or by reason of having become unemployable after age 65; and is in receipt section 306 pension benefits or has an application for pension pending on December 31, 1978, or meets the age or disability requirements for such pension on December 31, 1978, and files a claim within 1 year of that date and also within 1 year after meeting the age or disability requirements; and,  meets the income and net worth requirements and all other provisions of title 38, United States Code, in effect on December 31, 1978, applicable to section 306 pension.  
38 C.F.R. § 3.3(a)(2).

Improved death pension under Public Law 95-588 is another monthly benefit payable by VA to veterans of a period or periods of war because of nonservice-connected disability or age.  Basic entitlement exists if the veteran had qualifying wartime service as specified above; and meets the statutory net worth requirements; and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. 
§ 3.3(a)(3).

Periods of war are defined as follows in relevant part.  The Korean conflict is defined by VA as the period from June 27, 1950, through January 31, 1955, inclusive.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive for veterans who served in Vietnam; otherwise, the Vietnam era began August 5, 1964.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War era is defined as the period beginning on August 2, 1990, through such date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).


Analysis
 
The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from November 1980 to August 1983.  These dates are not disputed by the appellant.  

The sole question before the Board is whether the Veteran has established threshold eligibility for a nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  As noted, the "Vietnam Era" ended on May 7, 1975 and the Persian Gulf War did not begin until August 2, 1990.  The Veteran in this case had active service that falls squarely between these wartime periods.

As a matter of law, the Veteran did not serve during a period of war.  His claim for nonservice-connected pension benefits must accordingly be denied, since he does not meet the threshold requirement for eligibility for that benefit.

The Veteran argues that the United States was at war during his period of service, citing the Korean War and also citing the Grenada invasion.  The Board notes in that regard that the period of the Korean Conflict is fixed by statute as ending in January 1955.  As regards Grenada, this is one of many military operations that was not conducted during a period of war as defined by VA law and thus does not confer eligibility for nonservice-connected pension status; the Board also notes that Operation Urgent Fury was conducted in October 1983, several months after the Veteran was discharged from service.

The Veteran also asserts in essence that he is in dire need of the financial security that a nonservice-connected VA pension would provide, given his various medical and psychiatric problems.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  



ORDER

Eligibility for VA nonservice-connected pension benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


